CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 102 to the Registration Statement No. 2-10156 on Form N-1A of our report dated February 16, 2006 relating to the financial statements and financial highlights of John Hancock Small Cap Intrinsic Value Fund appearing in the corresponding Annual Report on Form N-CSR of John Hancock Small Cap Intrinsic Value Fund for the year ended December 31, 2005 and to the references to us under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are part of such Registration
